State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 11, 2015                      519374
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JOSEPH GALLAGHER,
                    Appellant.
________________________________


Calendar Date:   April 24, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                              __________


     Linda M. Campbell, Syracuse, for appellant.

      William G. Gabor, District Attorney, Wampsville (Elizabeth
S. Healy of counsel), for respondent.

                              __________


Peters, P.J.

      Appeal from an order of the County Court of Madison County
(McDermott, J.), entered March 3, 2014, which classified
defendant as a risk level III sex offender pursuant to the Sex
Offender Registration Act.

      In 1994, defendant was convicted following a jury trial of
sodomy in the third degree. He was thereafter sentenced as a
second felony offender to an aggregate prison term of 2 to 4
years, to run consecutively with a 4 to 8-year sentence imposed
upon his 1993 conviction of two counts of sodomy in the third
degree. In anticipation of his release from prison in 2002, a
hearing was held pursuant to the Sex Offender Registration Act
(see Correction Law art 6-C) to determine defendant's risk level
with regard to his 1993 conviction; no such hearing was held at
                              -2-                519374

the time with regard to defendant's 1994 conviction. Following
the hearing, defendant was classified as a risk level III sex
offender and was conditionally released on parole shortly
thereafter. In 2005, defendant's parole was revoked upon his
convictions of various non-sex crimes, and he was again sentenced
to a term of imprisonment.

      Prior to his release from prison in 2014, the Board of
Examiners of Sex Offenders learned that a risk level
determination was never undertaken with regard to defendant's
1994 sodomy conviction and, accordingly, prepared a risk
assessment instrument regarding that crime. Although the 100
points assessed therein classified defendant as a risk level II
sex offender, the Board noted that his prior felony conviction
for a sex offense constituted an override factor presumptively
subjecting him to a risk level III classification. Defendant
moved to dismiss the instant risk level classification proceeding
on the ground that the more than 11-year delay in rendering a
risk level determination on the 1994 conviction would operate to
violate his right to due process. Following a hearing, County
Court issued a written order adopting the People's recommendation
and classifying defendant as a risk level III sex offender with
regard to the 1994 conviction. Defendant appeals.

      Defendant was not denied his right to due process as a
result of the delay between his conditional release in 2002 and
the 2014 classification proceeding relating to his 1994
conviction. "It is well settled that SORA is regulatory rather
than criminal in nature and is not intended to serve as a form of
punishment" (People v Wilkes, 53 AD3d 1073, 1074 [2008], lv
denied 11 NY3d 710 [2008] [citation omitted]; see People v
Gravino, 14 NY3d 546, 556-557 [2010]; People v Stevens, 91 NY2d
270, 275 [1998]). As such, "the due process protections required
for a risk level classification proceeding are not as extensive
as those required in a plenary criminal or civil trial" (Doe v
Pataki, 3 F Supp 2d 456, 470 [1998] [internal quotation marks and
citation omitted]; accord People v Akinpelu, 126 AD3d 1451, 1452
[2015]; People v Gutierrez-Lucero, 103 AD3d 89, 98 [2012], lv
dismissed 20 NY3d 1094 [2013]). Notably, while Correction Law
article 6-C requires that the Board make a risk level
classification recommendation to the sentencing court and that
                              -3-                519374

the court, in turn, render a risk level determination within a
specified time prior to the sex offender's discharge or release
(see Correction Law §§ 168-l [6]; 168-n [2]), the Legislature has
directed that the failure to do so within the time periods
specified "shall not . . . prevent a court from making a
determination regarding the sex offender's level of notification
and whether such offender is required by law to be registered"
(Correction Law § 168-l [8]). Considering that defendant was
already under a life-long obligation to register as a risk level
III sex offender as a result of the 2002 risk level
classification, as well as the fact that he was reincarcerated
for the majority of the 11-year hiatus in rendering the instant
risk level determination, we are unable to conclude that the
delay was "'so outrageously arbitrary as to constitute a gross
abuse of governmental authority'" (People v Wilkes, 53 AD3d at
1074, quoting People v Meyers, 16 Misc. 3d 115, 118 [2007]; see
People v Martin, 119 AD3d 1385, 1385 [2014], lv denied 24 NY3d
906 [2014]; compare People v Gregory, 71 AD3d 1559, 1560 [2010]).

      Nor are we persuaded that County Court erred in imposing 15
points under risk factor 11 for drug or alcohol abuse. An
assessment of points under that factor is permissible "if an
offender has a substance abuse history or was abusing drugs
and/or alcohol at the time of the offense" (Sex Offender
Registration Act: Risk Assessment Guidelines and Commentary at 15
[2006]; see People v Harp, 127 AD3d 1529, 1530 [2015]).
Defendant's admissions that he consumed alcohol to self-medicate
and experienced blackouts from excessive alcohol use, revealed in
the case summary, constitute the requisite clear and convincing
evidence to support the assessment of points under this category
(see People v Harp, 127 AD3d at 1530; People v Rhodehouse, 77
AD3d 1032, 1033 [2010], lv denied 16 NY3d 701 [2011]; People v
Swain, 46 AD3d 1157, 1158-1159 [2007]; People v Whaley, 38 AD3d
1106, 1107 [2007]). Finally, defendant's contention that he was
improperly assigned points under risk factor 10 for recency of
prior offense was not preserved for our review (see People v
Pace, 121 AD3d 1315, 1316 [2014], lv denied 24 NY3d 914 [2015];
People v Beames, 71 AD3d 1300, 1301 [2010]; People v Coleman, 45
AD3d 1118, 1118 [2007], lv denied 10 NY3d 705 [2008]). In any
event, even were we to accept his challenges to the 25 points
assigned for both of these risk factors, defendant would still
                              -4-                  519374

remain a presumptive risk level II sex offender subject to the
presumptive override to a risk level III classification.

     Garry, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court